AwsssitTrr.
                                            TAF.X‘~S
         ,:‘I.:~,.,:,
...a-sI.,HICYS L\I.

        Hon.R. T. ?krns
        UonAtfmmrhb~
        ‘w.ker couat~
        HM~ooillO,      Texas
        mar    Sirs             OplQlQn no. o-1616
                                Ret Ospirs rfter IstddLatmentin Tclony
                                    aare shall be iseued by tha o1erk
                                    ana pleoetl in the hand8 or the
                                    mritr    ror serom.
                   TM8 till  aukknowledge rsoelpt oi your bttew
        or cotobsr 21, 1939, in w&lob ycm subrblt ror all oplnicqi
        of thla Department, the queatlon of whether the sheriff
        or the coarrtrble haa the right to exewte 8 capiaa in a
        r&my aaes after an lndlotment has been returned.
ROD. R. T.     l%rlm,    r’ege   2




               *A ~asplrs~ is a writ leeued by the
         court or olerk, end direoted   ‘To any sheriff
         of the State of Toxaa, * oatmsndlng him to
         arrest l person eoouaed of an offanse end
         brlq   him Before the oourt forthwith,  or on
         a day or at a term etated In the writ.”
              Atitlals   443 OS the Code of Crl~Anel ProOadurb
reader
               ‘*A oeplss shall be lmedletely     leoued
         by t!m dlatrlot   clerk upon eeoh lndlctment
         for felony praaented, and ehsll be delivered
         by the olerk or nmlled to the shtrlfi       of the
         oounty where the isher       (defendant)  resldea
         or la to be found.*    (analosure aura)
            Artlcrie 453, Dode of Orlmlnal Procedure provides
for   the arrest of B defendant under a oepies and reeds;
               ‘*h oaplss map be exeauted by sny con-
         stable .or other peace of ricer.  In rslony
         aaeea, the dersndsnt must be delivered    forth-
         with to the eheriff   of the aounty where the
         arrest 1s mabe, together wl th the writ under
         whloh he wae teken,”
           T%ua, it eieerlg appems under Artlolea 441 nnd
143, eupra, thrt it la the duty of the alerk to dlreat e
oaplas aster ~lndlotment to the sheriff end to deliver the
sems to him.
           Artlole   453i mwe,   olothee the constab
with the authority    to mrve’n  oaples, .but in view of
the duty 1 oaed upon ,the olerk to deliver      the s(uI
to the clhsr
           ? ff, ,the oonnteble met maeasarlly      derive
his right  of rsnlae    from the sherlrf.   ‘Ihe eherlff
my either serve the aaplaa pereonaily      or hare the
same eorred under hla dlrrotlon.
                                            Very truly   yaw8



                                       Bp    /I/   Lloyd ArmHxong
                                                         Assistant